Case 1:18-cv-02055-KMW-GWG Document 161-1 Filed 09/08/20 Page 1 of 3




                    Exhibit A
           Case 1:18-cv-02055-KMW-GWG Document 161-1 Filed 09/08/20 Page 2 of 3


  From:    Andrea Timpone at@gs2law.com
Subject:   Fwd: GRT Status on 1:18-cv-02055-LTS (RAGEON, INC. BY SERVING MICHAEL KRILIVS)
   Date:   March 15, 2018 at 10:26 AM
     To:   Chris Fladgate cf@gs2law.com

       Dear Chris,

       Please see below from GreenTree Legal. It appears RageOn is refusing to accept legal documents in Ohio.

       Let me know if you would like me to call for more information or do some research into the viability of their argument first.

       Best,

       Andrea

       ---------- Forwarded message ----------
       From: Greentree Legal <request@greentreelegal.com>
       Date: Thu, Mar 15, 2018 at 8:47 AM
       Subject: GRT Status on 1:18-cv-02055-LTS (RAGEON, INC. BY SERVING MICHAEL KRILIVS)
       To: at@gs2law.com
       Cc: Greentree Legal <request@greentreelegal.com>


       To: Chris J. Fladgate
          Garson, Segal, Steinmetz, Fladgate LLP

       This is an automated message relating to:
          Our Job Number: 2018000819
          Your Reference Number: 1:18-cv-02055-LTS
          Party to be Served: RAGEON, INC. BY SERVING MICHAEL KRILIVS
          Case Info: New York Southern 1:18-CV-02055-LTS
           DEBORAH FEINGOLD D/B/A DEBORAH FEINGOLD PHOTOGRAPHY vs.
           RAGEON, INC., JOHN DOES 1-7

       Documents: SUMMONS IN A CIVIL ACTION; COMPLAINT; EXHIBIT A-J

       Original Service Address: RAGEON, INC. BY SERVING MICHAEL KRILIVSKY, AGENT, 1163 EAST 40TH STREET, SUITE 211,
       CLEVELAND, OH 44114

       Latest Status: 3/14/2018 3:56 pm Unable to accept any legal documents here. The Rageon Inc main office is in San Francisco, CA
       and the Legal Department there can handle them.


       Thank you,
       Greentree Legal
       request@greentreelegal.com
       Phone: (888) 815-9849

       More detailed status is available at www.pstprostatus.net




       --
       Andrea Terese Timpone
       Associate*
       Garson, Segal, Steinmetz, Fladgate LLP
       164 West 25th Street, Suite 11R
       New York, NY 10001
       +1 (212) 380-3623

       Follow us on Twitter

       *Bar admission currently pending in NY

       _____________________________

       This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the
       intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who
       receives this message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her
  Case 1:18-cv-02055-KMW-GWG Document 161-1 Filed 09/08/20 Page 3 of 3


receives this message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her
computer.
_____________________________
For more information about GS2Law, click here:

www.gs2law.com
